United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


MCGINN INTELLECTUAL PROPERTYLAW GROUP, PLLC
8321 OLD COURTHOUSE ROAD
SUITE 200
VIENNA, VA 22182-3817

In re application of	: 	
De Assuncao et al.   	:	DECISION ON PETITION
Serial No. 13/598,327	:	UNDER 37 CFR § 1.181 
Filed:  August 29, 2012	:
Docket: YOR920120592US1	: 	
		
For:	SYSTEMS, METHODS, AND COMPUTER
PROGRAM PRODUCTS FOR PRIORITIZING
INFORMATION	 
		

This decision is in response to the petition filed June 23, 2021 requesting withdrawal of the finality of the Office Action dated April 23, 2021.

The petition is DISMISSED.	

BACKGROUND

A review of the record reveals that: 
On November 2, 2020, a Final Office action was mailed.  The Final Office action included:
A rejection of claims 1, 3-5, and 28-29 under 35 U.S.C. § 101 addressing the amendments filed on June 17, 2020.
On January 4, 2021, Petitioner filed an after final response.
On January 4, 2021, Petitioner also filed a petition requesting withdrawal of the finality of the Final Office Action mailed on November 2, 2020 and requested entry of the amendment under 1.114 filed on July 24, 2020.  
On January 19, 2021, an Advisory Action was mailed denying the entry of the amendments filed on January 4, 2021.
On April 9, 2021, the Office mailed a Petition Decision, denying the entry of the amendments filed on July 24, 2020 and changing the status of the Final Office action mailed on November 2, 2020 to a Non-Final Office action.
On April 23, 2021, a Final Office action was mailed.  The Final Office action included:
A rejection of claims 1, 3-5, and 28-29 under 35 U.S.C. § 101. 
On June 23, 2021, Petitioner filed an after final response.
On June 23, 2021, Petitioner also filed the instant petition requesting withdrawal of the finality of the Final Office Action mailed April 23, 2021.


Applicable Regulations, Rules and Statutes

37 CFR 1.181(f) sets forth that “(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable.”

MPEP 706.07(a) sets forth that “second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement”.  


DISCUSSION AND ANALYSIS

Petitioner asserts that the examiner proceeded to issue another final Office action closing prosecution again without an opportunity of allowing Petitioner a fair chance to enter amendments for a non-final Office action. Petitioner also asserts that the final Office action did not afford Applicant with any due process since Applicant was unaware that the previous action was not a final Office action when responding to such action. 

This argument is not a valid argument as to whether an Office action can be made final.  The Petition Decision of April 9, 2021 made the final Office action mailed November 2, 2021 a Non-Final Office Action.  Per MPEP 706.07(a), subsequent actions on the merits shall be final where the examiner does not introduce a new ground of rejection.  In the final Office action mailed April 23, 2021, the examiner kept the same 101 rejection of claims 1, 3-5, and 28-29 as in the Office action mailed on November 2, 2021. As such, since no new grounds of rejection were introduced, the Final Office action mailed April 23, 2021 is proper.

Accordingly, the petition is DISMISSED.

Any inquiry regarding this decision should be directed to Quality Assurance Specialist Marc Jimenez, at (571) 272-4530.

/TARIQ R HAFIZ/___________________
Tariq Hafiz, Director
Technology Center 3600
(571) 272-5350

/MJ//MB/ 08/18/2021